Citation Nr: 1701610	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as secondary to service-connected deviated nasal septum.  

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected deviated nasal septum.  

3.  Entitlement to an effective date earlier than April 30, 2008 for the grant of service connection for depressive disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder prior to March 21, 2012.  

5.  Entitlement to a compensable disability rating for deviated nasal septum.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 21, 2012.


7.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. 1114(s) prior to March 21, 2012.

8.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35 prior to March 21, 2012.    


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1972 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2009 and September 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in June 2011, his attorney submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   



FINDINGS OF FACT

1.  The Veteran's asthma and sleep apnea are not related to active service or to a service-connected disability.

2.  The Veteran filed an initial claim of entitlement to service connection for depression in April 1990, which was denied by the Board in a February 1998 decision that became final; he filed a request to reopen his claim for service connection in December 1998, which was denied in an October 1999 rating decision which also became final; he has not alleged clear and unmistakable error in any prior decisions.   

3.  The Veteran filed a request to reopen his claim of entitlement to service connection for depression on April 30, 2008, which is the current effective date; although a VA treatment note dated February 8, 2002, constitutes an informal claim for benefits, the date entitlement arose is October 31, 2008.

4.  Prior to March 21, 2012, and for the entire period on appeal, the Veteran's depressive disorder manifested total occupational and social impairment.  

5.  Throughout the rating period on appeal, the Veteran's deviated nasal septum has not manifested 50 percent or greater obstruction of both nasal passages or complete obstruction on one side.  

6.  As the Veteran herein has been granted a 100 percent rating for depressive disorder for the entire initial rating period on appeal, and depressive disorder would also be the basis for a grant of TDIU, the issue of entitlement to TDIU prior to March 21, 2012, is moot.

7.  Prior to March 21, 2012, the Veteran had a single service-connected disability (depressive disorder) evaluated as 100 percent disabling, but did not have additional disability or disabilities independently ratable at 60 percent or more, nor was he permanently housebound by reason of a service-connected disability or disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for an effective date earlier than April 30, 2008, for the grant of service connection for depressive disorder have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.160, 3.400 (2015); 38 C.F.R. §§ 3.157, 3.155 (2014).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent disability rating for depressive disorder have been met for the entire initial rating period prior to March 21, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2015).

5.  The criteria for a compensable disability rating for a deviated nasal septum have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6502 (2015).

6.  The issue of entitlement to a TDIU prior to March 21, 2012, is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).

7.  The criteria for SMC under 38 U.S.C.A. § 1114(s) were not met prior to March 21, 2012.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350 (2015).

8.  Resolving reasonable doubt in favor of the Veteran, basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is established from April 30, 2008.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2014); 38 C.F.R. § 3.807 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Asthma and Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his asthma and sleep apnea were caused or aggravated by his service-connected deviated nasal septum.  He has not contended that these conditions began during active service.  Moreover, his service treatment records are negative for any complaints, symptoms, findings, treatment, or diagnoses of asthma or sleep apnea.  

The first post-service documentation of a report or treatment of asthma is found in a May 2000 VA treatment note.  Sleep apnea was diagnosed via a sleep study in 2006.  

Therefore, because the Veteran has not claimed direct service connection and the evidence does not otherwise suggest a connection between a disease, event, or injury during active service and the current asthma or sleep apnea, the Board will focus on the question of whether the current asthma and sleep apnea were caused or aggravated by the service-connected deviated nasal septum.  

As noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

For the reasons set forth below, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's asthma or sleep apnea and his service-connected disabilities.  

The Veteran was afforded a VA examination to address the etiology of his asthma and sleep apnea in September 2008.  The VA examiner opined that the Veteran's asthma and sleep apnea were not etiologically related to his service-connected deviated nasal septum, reasoning that there was no medical literature to support such a relationship.  The examiner further explained that asthma, sleep apnea, and a deviated septum are common coexisting conditions, but that each one has a different pathophysiological process.  First, asthma is due to hyperactive airways in response to different stimuli.  The examiner stated that, while he could not determine the cause of this Veteran's asthma based on his evaluation, it was not the septal deviation.  

With regard to the sleep apnea, the September 2008 VA examiner explained that sleep apnea is due to occlusion of the upper airway, usually at the level of the oropharynx, leading to collapse of the upper airway during sleep, resulting in apnea episodes.  The most common causes of the condition are obesity, a large tongue, a narrow airway, certain shapes of the palate and jaw, hypertrophic tonsils, and any other condition that can increase the neck or collar size.  The examiner noted that this Veteran is obese and that obesity was most likely the cause of his sleep apnea.  The examiner further reasoned that the nasal septum deviation is a different condition that, when accompanied by nasal congestion and blockage of breathing through the nose, forces the patient to breathe through his mouth during sleep, but that the deviated septum does not cause obstruction at the level of the oropharynx.

The Board acknowledges the March 2009 statement from a private physician, Dr. M., in which the doctor stated that the Veteran's nasal problems, including the nasal septum deviation, have resulted in sleep apnea disorder.  However, this statement is vague and provides no rationale for the opinion.  As such, it is of little probative value. 

The Board has also considered the literature submitted by the Veteran indicating that possible complications of nasal airway surgery and sinus surgery include failure to resolve coexisting sinus infections/problems, re-growth or swelling of the turbinates, and failure to improve or resolve concurrent respiratory illness such as, but not limited to asthma, bronchitis, or cough.  However, this literature, found on the internet, is general in nature and not specific to this Veteran.  By contrast, the 2008 VA examiner thoroughly examined this Veteran and found no indication of causation or aggravation of the Veteran's asthma or sleep apnea due to the deviated septum, and there is no medical evidence indicating that these conditions worsened following the Veteran's surgeries for his deviated septum.

Moreover, the Veteran's service-connected nasal septum is rated at the noncompensable level.  Indeed, as the Board explains later in this decision denying a compensable rating for the deviated nasal septum, the medical evidence reveals that the Veteran's deviated nasal septum has been corrected by the surgical procedures and manifests no significant symptomatology.  To the extent a deviated nasal septum may contribute to, cause, or aggravate obstructive sleep apnea, without evidence of manifestation during the appeal period of deviated nasal septum pathology or symptoms to a compensable degree, it follows that there are no secondary consequences, such a sleep apnea, that may result.  

There are no other favorable competent opinions of record regarding the asthma and sleep apnea claims, and no other medical evidence of record suggests a relationship between the service-connected deviated septum and the asthma or sleep apnea.  
 
The Board has considered the Veteran's statements that his asthma and sleep apnea are etiologically related to his service-connected deviated septum.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.    

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's asthma and sleep apnea were caused or aggravated by his service-connected deviated septum.    

For these reasons, service connection for asthma and sleep apnea must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for asthma and sleep apnea, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Depressive Disorder

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his depressive disorder.  

He filed an initial claim for service connection for depression in April 1990, which was denied in a March 1992 rating decision.  The Veteran filed a timely notice of disagreement and substantive appeal, and, ultimately, the Board denied the claim in a February 1998 decision.  He did not appeal the Board's decision to the Court.  

Then, in December 1998, the Veteran filed a request to reopen his claim for service connection for depression, and, in an October 1999 rating decision, the RO determined that no new and material evidence had been received and again denied the claim.  

In April 2008, the Veteran filed another request to reopen his claim for service connection for depression, and service connection was granted in the February 2009 rating decision that is the subject of this appeal.  The RO assigned an effective date of April 30, 2008, which is the date the request to reopen the claim was received.  

The Veteran contends that, since his claim for service connection was ultimately granted, the effective date should be the date his original claim for service connection was received in April 1990.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.  

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim to reopen and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

As noted above, the RO denied the Veteran's reopening of the Veteran's claim for service connection for depression in an October 1999 rating decision.  The Veteran did not file a timely NOD.  Thus, the October 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, as noted above, he has not claimed CUE in the October 1999 rating decision.  

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the claim to reopen filed on April 30, 2008, but subsequent to the last final rating decision in October 1999.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to April 30, 2008, but after October 1999, indicating intent to request a reopening of a claim of entitlement to service connection for depression.  

It is further noted that, as in effect prior to March 2015, under 38 C.F.R. § 3.157 (2014), once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

In this case, a February 8, 2002, VA treatment note indicates that the Veteran sought treatment for dissociative episodes and was diagnosed with major depressive disorder with psychotic features.  The Board concludes that the February 8, 2002, VA treatment note constitutes an informal claim for benefits.  

Next, the Board finds that October 31, 2008, is the date that entitlement arose.  On that date, a VA examiner opined that the Veteran's depressive disorder was aggravated by the same event in service that caused his service-connected deviated nasal septum.  The Board finds that this examination report established a nexus between the depressive disorder and active service and, thus, October 31, 2008, is the date entitlement arose, as all three elements necessary to substantiate a service connection claim were demonstrated as of that date.

To reiterate the statement of the law above, under 38 C.F.R. § 3.400(q)(2), the later either of the date of the claim to reopen (in this case, February 8, 2002) or the date upon which entitlement arose (in this case, October 31, 2008) controls, and is the appropriate effective date.  Therefore, the Board finds that an effective date prior to April 30, 2008, is not warranted in this case, as the current effective date is actually six months earlier than the proper effective date under the law (October 31, 2008).     

To the extent the Veteran is arguing the date of claim pre-dated his current effective date, his claim must fail.  Even if the date of claim pre-dated the date entitlement arose, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an earlier effective date.  

For the reasons already discussed, an effective date prior to April 30, 2008, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the deviated septum claim, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Higher Initial Disability Rating for Depressive Disorder

Service connection for depressive disorder was granted in the February 2009 rating decision on appeal.  An initial 30 percent disability rating was assigned, effective from April 30, 2008.  During the course of this appeal, in a September 2014 rating decision, the RO granted a 100 percent disability rating for depressive disorder, effective from March 21, 2012.  Therefore, the question before the Board is whether the Veteran is entitled to an initial rating in excess of 30 percent prior to March 21, 2012.  

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected depressive disorder because he has a history of suicide attempts and hospitalizations for major depression with psychosis, depressed mood, memory loss, fear, aggressiveness, nightmares, visual and auditory hallucinations, sleep disturbances, and isolation, and because he has been unemployed since 1989 due to his psychiatric symptoms.  

Evaluations for depressive disorder are assigned pursuant to 38 C.F.R. § 4.130, DC 9434.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  Id.      

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 100 percent disability rating for the entire initial rating period prior to March 21, 2012. 

Specifically, throughout the rating period on appeal, the Veteran's depressive disorder has been manifested by total occupational and social impairment due to symptoms such as chronic depressed mood, occasional suicidal ideation, memory loss, fear, irritability, aggressiveness, nightmares, visual and auditory hallucinations, sleep disturbances, and isolation, which more nearly approximates the criteria for a 100 percent rating.  

For instance, the October 2008 VA examiner diagnosed severe depression and opined that there was total occupational and social impairment due to psychiatric symptoms including depressed mood, social and occupational dysfunction, confusion, anxiety, irritability, and antisocial behavior.  At that examination, the Veteran endorsed insomnia, irritability, hearing voices, visual hallucinations, depressed mood, memory loss, fear, isolation, and aggressiveness.  He stated that these symptoms were daily and severe, and that he had retired in 1989 due to his psychiatric symptoms.  

In November 2008, the Veteran reported increased depression and irritability, and the VA clinician noted an exacerbation of depressive and psychotic symptoms. 

In a March 2009 application for TDIU, the Veteran reported pervasive loss of interest in almost all activities, sleep disturbances, decreased energy, feeling of worthlessness, difficulty concentrating, memory loss, thoughts of suicide, hallucinations or paranoid thinking, severe major depression with psychotic features, anxiety, crying spells, ill humor, irritability, intolerance of noise, poor control of aggressive impulses, severe affective disorder, and nightmares.

In a May 2009 Statement in Support, the Veteran's wife stated that he had continuous nightmares and loss of memory to the extent that he did not remember what day it is or even his full name and did not recognize people he met before.  She stated his concentration was very poor and that he could not retain anything.  She reported that he experienced panic attacks every day and stayed in his room laying down all the time.  She said he did not socialize and did not have any friends.  She further reported that he experienced suicidal ideation and at times, she had found him with a rope in his hands.  He was always irritable and aggressive, and was very explosive.  She further stated he had crying spells and had abandoned his personal hygiene.  
  
In a February 2010 note, a private psychiatrist, Dr. C., diagnosed major depression and intermittent explosive disorder, and wrote that he believed the Veteran was unable to work due to his psychiatric symptoms.  

The claims file includes records from the Social Security Administration (SSA), which demonstrate that the Veteran began receiving Social Security Disability (SSD) benefits effective from November 7, 1989.  In the August 1990 decision awarding benefits, the SSA determined that the evidence showed the presence of symptoms and clinical signs compatible with a diagnosis of affective disorder.  The SSA further determined that there was evidence of pervasive loss of interest in almost all activities, sleep disturbances, decreased energy, feelings of worthlessness, difficulty concentrating, thoughts of suicide and hallucinations or paranoid thinking.  The SSA also found evidence of depression, anxiety, crying spells, ill humor, irritability, intolerance to noise, and poor control of aggressive impulses.  The SSA found that the evidence further documented that this condition imposed marked restrictions of daily activities and marked difficulties in maintaining social functioning, and that the Veteran often presented deficiencies in his persistence to carry out a given task. 

The Board acknowledges that some of the symptoms described and GAF scores assigned during the initial rating period prior to March 21, 2012 do not appear to warrant a 100 percent disability rating.  For instance, speech has been normal for the most part, there has been no gross impairment in thought processes or communication, his hallucinations have been absent at times, he has been fully oriented, and has not been determined to be in persistent danger of hurting himself or others.  Moreover, he has been assigned very high GAF scores on several occasions, including a score of 80 in May 2008, which indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  

However, the Board emphasizes that it is the level of occupational and social impairment, and not the specific symptoms that contribute to such impairment, that determines the appropriate disability rating in evaluating psychiatric disabilities.  Mauerhan.       

In sum, the Board finds that the evidence relevant to the initial rating period prior to March 21, 2012, is at least in equipoise as to whether the Veteran's depressive disorder caused total occupational and social impairment.  In this regard, the Board in particular notes the October 2008 VA examiner's conclusion that the Veteran's symptoms caused total occupational and social impairment.  Further, the Board notes, in particular, the symptoms of chronic depressed mood, irritability, and impaired impulse control, which contributed to his social isolation and caused occupational impairment, as well as his occasional suicidal ideation.  In addition, as noted above, the SSA found him eligible for disability benefits due to his psychiatric symptoms since 1989.  Finally, most of the GAF scores during the period prior to March 21, 2012, range between 50 and 60, and reflect moderate to serious symptoms.        

Increased Rating for Deviated Septum

The Veteran is in receipt of a noncompensable disability rating for his service-connected deviated nasal septum throughout the rating period on appeal.  He contends that he is entitled to an increased rating due to symptoms including chronic congestion and having to undergo three surgical procedures to correct the condition.  

The Veteran has also claimed that he has a number of other related conditions due to his deviated septum, and that, therefore, an increased rating is warranted.  However, as discussed in the Introduction, the claim for rhinitis and hypertrophy of the turbinates is referred to the RO for initial adjudication, as that claim involves a separate diagnosis and symptoms.  Moreover, the claim for sinusitis was denied in a June 2015 rating decision, and the claims for asthma and sleep apnea are address herein.  Thus, the Board will focus its discussion solely on the appropriate rating for the deviated septum. 

The Veteran's deviated septum has been evaluated under the provisions of 38 C.F.R. § 4.97, DC 6502.  Under DC 6502, the only available rating is 10 percent, which is assigned when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

After a review of the evidence, lay and medical, the Board finds that the weight of the evidence is against the assignment of a compensable rating for the Veteran's deviated septum.  Namely, the evidence does not demonstrate 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, which are the criteria for a compensable rating under DC 6502.  In fact, the weight of the evidence demonstrates that the Veteran's nasal septum is straight and no longer deviated since his surgery in 2001.  

For instance, the Veteran was afforded a VA examination in September 2008.  He reported recurrent nasal stuffiness, but denied purulent discharge, speech impairment, pain, headaches, and incapacitating episodes.  The examiner noted that there were no effects on occupational functioning or daily activities.  Physical examination revealed mild hypertrophy of the nasal turbinates, no obstruction of the nostrils, and no septal deviation.  The VA examiner diagnosed mild allergic rhinitis, post-septoplasty status, with excellent results, and post-FESS procedure with excellent results.

He was afforded another VA examination in March 2012.  He reported recurrent daily nose congestion and difficulty breathing through his nose, requiring daily nasal inhalers.  The VA examiner diagnosed rhinitis and a deviated nasal septum, but noted the absence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The examiner further noted that the Veteran underwent functional endoscopic sinus surgery in September 2001 with excellent results and that the post-surgical records included a description of a completely straight septum.  The examiner noted, in addition, that ENT evaluations from May 1, 2002, September 11, 2002, and September 17, 2008, described a straight nasal septum.

The Veteran was afforded a third VA examination in February 2015.  The examiner again diagnosed non-allergic vasomotor rhinitis and a deviated nasal septum.  Obstruction of the nasal passages was not greater than 50 percent  in both nasal passages nor was there complete obstruction in one nasal passage.  

In sum, the weight of the evidence demonstrates that the Veteran's nasal septum is straight, and that obstruction of the nasal passages is not greater than 50 percent on both sides or complete on one side.  Therefore, the weight of the evidence is against the assignment of a compensable rating for the service-connected deviated nasal septum.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board acknowledges the March 2009 statement of Dr. M. which states that the Veteran's deviated nasal septum has required three surgical procedures with questionable results, as he has continued to experience obstructive problems resulting in poor sleep quality, and that, due to his nasal obstructive problems, he has experienced weakness, tiredness, physical exhaustion, and polyarthralgia.  The Board also acknowledges the statements of the Veteran that his disability is worse than is reflected by the noncompensable rating, as well as the May 2009 statement of the Veteran's wife, in which she states that the Veteran consistently spits up phlegm and has to breathe through his mouth due to his nasal obstruction.  However, competent evidence concerning the nature and extent of the Veteran's deviated septum has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated, and the Board finds the examination reports to be more probative in determining the appropriate rating under the rating criteria.   

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's deviated nasal septum.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his deviated nasal septum is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU Prior to March 21, 2012

The Veteran seeks entitlement to a TDIU for the period prior to March 21, 2012, the date the RO granted a 100 percent disability rating for his psychiatric disability.  As a result of this Board decision, the Veteran has been granted an initial schedular rating of 100 percent for his depressive disorder for the entire period on appeal. 

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

 However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here, as the primary basis for a grant of TDIU would be the Veteran's service-connected depressive disorder, which, prior to March 21, 2012, was the only compensable service-connected disability.  Therefore, the issue of entitlement to a TDIU prior to March 21, 2012 is moot.

The Board also notes that the RO was correct in previously determining that the issue of entitlement to a TDIU from March 21, 2012, is rendered moot because, from March 21, 2012, a total schedular rating and SMC under 38 U.S.C.A. § 1114(s) have both been in effect.  

SMC Prior to March 21, 2012

In this case, in a September 2014 rating decision, the RO granted SMC under 38 U.S.C.A. §  1114(s) based on the depressive disorder rated at 100 percent from March 21, 2012, and additional service-connected disability of bilateral angle closure glaucoma with senile cataracts, independently ratable at 60 percent or more.  Although service connection for glaucoma was not effective until February 13, 2013, it appears the RO mistakenly assigned an effective date of March 21, 2012, for SMC.  The Board will not disturb that effective date.  

The Veteran seeks SMC prior to March 21, 2012.  VA regulations provide that SMC will be granted if a veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350 (i).  

In this case, prior to March 21, 2012, service connection was established for depressive disorder, evaluated as 100 percent disabling, and a deviated nasal septum, evaluated as noncompensably disabling.  Thus, prior to March 21, 2012, the Veteran did not meet the requirements of 38 U.S.C.A. § 1114(s).  While his depressive disorder was rated as total, he did not have additional disabilities independently rated at 60 percent or more.  Because the Veteran does not meet the threshold requirement, his claim of entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) prior to March 21, 2012, is denied.

DEA Prior to March 21, 2012

In a September 2014 rating decision, the RO granted entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code, effective from March 21, 2012, the date the RO also assigned a 100 percent disability rating for the service-connected depressive disorder.  

Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Among other criteria, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable or died in service; and has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As adjudicated above, a 100 percent disability rating has been awarded for the Veteran's service-connected depressive disorder for the entire initial rating period on appeal, from April 30, 2008.  Based on a comprehensive review of the evidence as discussed above, the Board reasonably infers that that the depressive disorder is permanent in nature and is reasonably certain to continue throughout his lifetime.  

For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran met the basic eligibility requirements for DEA benefits from April 30, 2008.  Accordingly, the Board finds that eligibility for DEA benefits prior to March 21, 2012, is warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive with regard to the SMC claim, the Board finds that the provisions of the VCAA are not applicable to that claim.  Nonetheless, the Board observes that the September 2014 rating decision and October 2015 statement of the case (SOC) included the criteria, laws, and regulations pertaining to eligibility for SMC.  

Next, given the full grant of benefits sought on appeal with regard to the initial rating claim for depressive disorder and eligibility for DEA benefits, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the earlier effective date appeal arises from the Veteran's disagreement with the assigned effective date following the grant of service connection for depressive disorder, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection and increased rating claims, VA's duty to notify was satisfied by way of May 2008, March 2009, and May 2009 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

A VA opinion was obtained in September 2008 with regard to the question of whether the Veteran's asthma and sleep apnea are related to his service-connected deviated septum.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2008 VA examination and opinion obtained in this case are adequate.  The opinion was predicated on a thorough physical examination as well as a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claims has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for his service-connected deviated septum.  VA provided the Veteran with examinations in September 2008, March 2012, and February 2015.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for asthma is denied.

Service connection for sleep apnea is denied.  

An effective date earlier than April 30, 2008, for the grant of service connection for depressive disorder is denied.

A 100 percent disability rating for depressive disorder is granted for the entire initial rating period prior to March 21, 2012.  

A compensable disability rating for the deviated nasal septum is denied for the entire rating period on appeal.  

The appeal for a total rating based on individual unemployability due to service-connected disabilities prior to March 21, 2012, is dismissed.

Special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) is denied prior to March 21, 2012.

Dependents' Educational Assistance benefits are granted effective from April 30, 2008.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


